Title: To Thomas Jefferson from Robert R. Livingston, 28 October 1802
From: Livingston, Robert R.
To: Jefferson, Thomas


          
            Dear Sir
            Paris 28th. October 1802
          
          The enclosed packet marked No 1, was written at the time it is dated—The subject of it is very painful to me, & I have retained it for the reasons mentioned in the enclosed letters No. 1 & 2—by which I trust it will appear how much I sacrificed both of my rights, & my feelings, to prevent this matter from causing you, or the connections of Mr. Sumter any uneasiness—I continued to act with Mr. Sumter presuming that long before this, his resignation would have been accepted, or that he would have changed his conduct with respect to me—but he has all along appeared to consider himself not as my Secretary, but as my coadjutor and when his constructions of my instructions dosse not square mine, he refuses expresly to execute my orders—the enclosed statement shews that he has explicitly discharged himself from the duties of the office, by refusing to perform those I have enjoined to him—I shall accordingly employ a secretary to execute them & shall draw for his pay, making the best bargain I can for the United States—But that I may not be again exposed to what I have suffered from the independence of the Secretary upon his principal I must explicitly request that if it continues to be the system of the government to give the Ministers a secretary of the Legation, & no private Secretary that my resignation may be accepted. It will appear by Mr. Sumters own statement, that he thinks, he is to be judge when I am to interpose in behalf of a citizen of the United States, & when not, and that he is to determine thro’ what channel business is to pass, & when he differs in opinion with me, that he is entitled to refuse to obey my orders—I would observe that the whole duty previous to Mr. Sumter’s last refusal for at least two months has not been such as would have occupied one half hour in a day, so that it has not been of the burthen of business that he has had to complain—
          I forbear to mingle any other matter with the disagreeable subject of this letter—
          I have the honor to be Dear Sir with the most respectful Esteem, Your most Obt Hble Svt
          
            Robt R Livingston
          
          
            This letter & the statement enclosed have been submitted to Mr. Sumters inspection—as well as my former letter on the same subject.
          
        